Citation Nr: 1702561	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  97-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as consequent to pneumonia.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1952 to August 1952. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to service connection for a respiratory disorder was denied by the Board on the merits in a November 2006 decision.  The Veteran appealed the Board's November 2006 decision to the United States Court of Appeals for Veterans Claims.  An August 2008 Joint Motion for Remand was issued which set aside the November 2006 Board decision and remanded the issue to the Board for compliance with the terms of the Joint Motion for Remand.  The Board remanded the issue in January 2009 and November 2015 and it has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from April 1995 to June 2016 2016 and August 2016 and the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

Pursuant to the November 2015 remand directives, in part, the RO obtained a clarifying medical opinion from an appropriate clinician for the Veteran's claimed respiratory disorder.  The VA physician noted the Veteran's current diagnosis of chronic obstructive pulmonary disease (COPD) and provided a medical opinion, with rationale, regarding a link to service to include consideration of in-service treatment for pneumonia.  

Nevertheless, review of the evidentiary record shows an August 2016 VA treatment record (located in Virtual VA) documenting the Veteran's last outpatient visit on August 5, 2016 for Compensation & Pension pulmonary function test (PFT) and medical examination.  As noted in the August 2016 Supplemental Statement of the Case (SSOC), the Veteran was a no show for his PFT on August 5, 2016.  The RO also noted the Veteran was scheduled for a VA examination but received notice that the Veteran failed to report and there was no information presently indicating good cause for his absence.  

The claims file contains no evidence that such examination was properly scheduled, to include any indication that the Veteran received adequate notice.  In fact, the November 2015 Board remand, August 2016 notification letter, and August 2016 SSOC have been returned to sender due to "insufficient address."  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his attorney to determine his most recent mailing address.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any additional current respiratory disorder other than COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The VA physician should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has an additional chronic respiratory disorder, other than COPD, that is due to events in service, to include treatment for pneumonia.  

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequence for failure to report for a VA examination without good cause for an original claim may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained to show that notice scheduling the examination was sent to his most recent mailing address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO should review the examination report and medical opinion to ensure they are in complete compliance with the directives of this REMAND.  The RO must ensure that the VA physician documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


